DETAILED ACTION
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 21-25 directed to a species non-elected without traverse.  Accordingly, claim 21-25 have been cancelled.
Examiner's Amendment
An Examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 21-25 (Cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
See Allowable subject matter in Final Rejection filed 3/29/2021 (in particular, Applicant’s arguments filed 12/31/2020, pgs. 26-32 are convincing).
The combination of limitations lacking in the prior art, in combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record.
Foreign prior art and Non-Patent Literature search was conducted; however, no relevant prior art was found.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on 7 AM - 5:30 PM EST.	Examiner interviews are available via telephone, in-person, and video conferencing using a 
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3669